Citation Nr: 0308924	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  97-33 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
ganglion cyst of the right (minor) wrist.

2.  Entitlement to an initial evaluation greater than 10 
percent for plantar fasciitis of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from May 1963 to December 
1966 and from August 1991 to November 1991.  Additionally, he 
served in the Army National Guard of South Carolina from 
August 1977 to August 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted the veteran service connection for a ganglion cyst of 
the right (minor) wrist (effective from October 7, 1996, the 
date the original claim for this disability was filed) and 
plantar fasciitis of the left foot (effective from June 10, 
1996, the date the original claim for this disability was 
filed).  Initially, noncompensable evaluations were assigned 
to each disability.  In the course of this appeal a 10 
percent rating was assigned for the plantar fasciitis, 
effective from June 10, 1996.  As this is not the maximum 
rating provided by the applicable schedule the issue remains 
in appellate status.  See AB, Appellant, v. Brown, 6 Vet. 
App. 35 (1993).

In December 1999 the Board remanded the case to the RO for 
additional evidentiary and procedural development.  
Thereafter, in a February 2002 rating decision/Supplemental 
Statement of the Case, the RO confirmed the noncompensable 
rating assigned to the ganglion cyst of the right wrist and 
the 10 percent rating assigned to plantar fasciitis of the 
left foot.  The veteran now continues his appeal.

We note that this case is based on an appeal of a rating 
decision which had granted the veteran's original claims for 
service connection for a ganglion cyst of the right wrist and 
plantar fasciitis of the left foot.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for each service-connected 
disability for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In the present case, we 
must evaluate the evidence pertaining to the ganglion cyst of 
the right wrist for the period from October 7, 1996 to the 
present and the pertinent evidence for plantar fasciitis of 
the left foot for the period from June 10, 1996 to the 
present.  


FINDINGS OF FACT

1.  For the period from October 7, 1996 to the present time, 
the veteran's service-connected ganglion cyst of his right 
wrist affects his minor upper extremity and is  manifested by 
pain only on extreme dorsiflexion beyond 70 degrees, with no 
functional loss due to pain, incoordination, weakness, or 
fatigability.

2.  For the period from June 10, 1996 to July 25, 1999, the 
veteran's service-connected plantar fasciitis of the left 
foot was manifested by symptomatology analogous to moderately 
disabling unilateral pes planus.

3.  For the period commencing on July 26, 1999, the veteran's 
service-connected plantar fasciitis of the left foot was 
manifested by symptomatology analogous to severely disabling 
unilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
ganglion cyst of the right (minor) wrist for the period from 
October 7, 1996 to the present have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5015-5215 (2002).

2.  The criteria for an initial evaluation greater than 10 
percent for plantar fasciitis of the left foot for the period 
from June 10, 1996 to July 25, 1999 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2002).

3.  The criteria for 20 percent evaluation, and no higher, 
for plantar fasciitis of the left foot for the period 
commencing on July 26, 1999 have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in September 2002, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of the remand which occurred during this appeal in 
December 1999.  He has also been provided with VA 
examinations which address the increased rating claims on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.




(a.)  Entitlement to an initial compensable evaluation for a 
ganglion cyst of the right (minor) wrist.

The veteran's service medical records indicate that the 
veteran was treated for a ganglion cyst of his right wrist 
which occurred as a result of an accidental fall onto the 
wrist during one of his periods of active duty.  He reported 
in his medical history that he was left-handed.  

On October 7, 1996 the veteran submitted his original claim 
for service connection for a ganglion cyst of his right 
wrist.  He was granted service connection for this disability 
in a February 1997 rating decision.

Evidence pertaining to the veteran's right wrist consists of 
oral testimony presented at an RO hearing, VA outpatient 
medical records and VA examination reports.  The report of a 
VA examination in June 1997 shows that his ganglion cyst had 
been surgically removed.  However, he still complained of 
experiencing right wrist pain with activity.  Physical 
examination revealed a well-healed surgical scar measuring 
approximately 1.5 centimeters long.  He displayed normal 
range of motion with 70 degrees of dorsiflexion and 80 
degrees of palmar flexion although the examiner remarked that 
the veteran needed encouragement to flex his wrist.  He 
reported pain on carpal metacarpal joint grind but the right 
had was otherwise deemed by the examiner to be unremarkable.  
X-rays of his right wrist revealed the presence of some 
carpal metacarpal arthritis of his thumb with narrowed joint 
space.  Mineralization and articulation of the bones were 
within normal limits and there was no soft tissue swelling.  
The pertinent diagnosis was mild carpal metacarpal joint 
arthritis of the right thumb.  

At a September 1998 RO hearing the veteran testified, in 
pertinent part, that he experienced pain in his right wrist 
when he dorsiflexed it all the way back.  

An outpatient treatment report dated October 1998 shows that 
the veteran presented with complaints of right wrist pain.

The report of a July 2000 VA examination shows that the 
veteran complained of right wrist pain related to his 
service-connected ganglion cyst.  He denied having any 
fatigue, weakness or incoordination with the use of the wrist 
other than somewhat painful motion with extreme flexion.  He 
described the pain on flexion as being of a sharp, stabbing 
and radiating type, but denied experiencing any tingling 
sensations or numbness in his digits.  When he weather 
changed he would feel a dull aching pain in his wrist.  
Physical examination shows that the scar on his right wrist, 
residual of his prior surgical removal of the ganglion cyst, 
was well-healed with no tenderness to palpation.  There was 
no effusion, erythema or warmth associated with the right 
wrist joint.  Although he experienced severe pain over his 
wrist on extreme dorsiflexion greater than 70 degrees, the 
examiner deemed him to have full range of motion on 
dorsiflexion to 70 degrees and plantar flexion from zero to 
80 degrees without limitation, pain or weakness or laxity.  
The veteran's right wrist had ulnar deviation from zero to 40 
degrees and radial deviation from zero to 20 degrees.  X-rays 
of the right wrist noted minimal degenerative disease in the 
distal interphalangeal joint of the thumb with no other 
abnormality observed.  The assessment was right wrist pain 
secondary to an accidental fall during service, status post 
surgical removal, with pain only on extreme dorsiflexion of 
his right wrist greater than 70 degrees but otherwise with 
intact range of motion with no weakness or fatigability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, we note that 
the physician who conducted the July 2000 VA examination 
adequately discussed the question of whether or not there was 
any functional loss associated with the service-connected 
right wrist disability.  

The veteran is left-handed.  Therefore, his service-connected 
ganglion cyst of the right wrist is rated under the criteria 
for limitation of motion of the wrist of the minor upper 
extremity which is contained in 38 C.F.R. § 4.71a, Diagnostic 
Code 5215.  The schedule provides for the assignment of a 10 
percent evaluation, and no higher, when dorsiflexion is less 
than 15 degrees.  A 10 percent evaluation may also be 
assigned when palmer flexion is limited in line with the 
forearm.  The evidence in this case clearly demonstrates that 
the veteran enjoy full range of motion of his right wrist on 
dorsiflexion, palmar flexion and ulnar and radial deviation 
without pain except on the extremes of dorsiflexion beyond 70 
degrees.  There is no functional loss due to pain, 
incoordination, weakness, or fatigability associated with 
this disability.  Therefore, Diagnostic Code 5215 does not 
provide a basis for allowing the veteran's claim for a 
compensable rating for his right wrist disability.

Consideration has been made regarding the possibility of 
rating the veteran's right wrist disability under the 
schedule for arthritis contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002), which provides for a 10 percent 
evaluation when there is radiographic evidence arthritis of a 
major joint when there is pain on motion but no compensable 
degree of limitation of motion.  However, there is no X-ray 
evidence of arthritis affecting the veteran's wrist.  The X-
rays films taken during VA examinations in June 1997 and July 
2000 show only the presence of mild arthritic changes 
affecting the distal joint of the veteran's right thumb which 
are not associated with his service-connected wrist 
disability.  Therefore, in light of the foregoing discussion, 
we conclude that the veteran's appeal for a compensable 
evaluation for a ganglion cyst of the right wrist must be 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lastly, we find that an assignment of a staged rating for the 
period from October 7, 1996 to the present is not warranted 
with regard to this issue on appeal.  The noncompensable 
evaluation for the veteran's ganglion cyst of his right wrist 
is based on the most severe disability picture presented by 
the medical evidence associated with the record, which 
encompassed the effective date of the award for service 
connection for the disability to the present time.

(b.)  Entitlement to an initial evaluation greater than 10 
percent for plantar fasciitis of the left foot.

The veteran's service medical records show onset of a chronic 
left foot disability due to plantar fasciitis following a 
foot injury during one of his periods of military service.  
On June 10, 1996 the veteran submitted his original claim for 
service connection for plantar fasciitis of the left foot.  
He was granted service connection for this disability in a 
February 1997 rating decision.

Evidence pertaining to the veteran's plantar fasciitis of the 
left foot consists of oral testimony presented at an RO 
hearing, VA and private outpatient medical records and VA 
examination reports.  

In a July 1993 statement the veteran's private physician, 
James A. McQuown, M.D., reported that he had treated the 
veteran for plantar fasciitis of his left foot.  Dr. 
McQuown's statement shows that the veteran used an orthotic 
insert in his shoe to help relieve some of his left foot 
symptoms.  Dr. McQuown's opinion was that the veteran's 
plantar fasciitis prevented the veteran from participating in 
protracted extensive physical exercises including long 
marches and running.

VA examination in June 1997 shows that the veteran complained 
of left foot pain with prolonged activity, especially in the 
morning.  Physical examination of his left foot revealed a 
supple subtalar joint and forefoot with tenderness on the 
plantar fascia and positive bowstring test.  The diagnosis 
was plantar fasciitis of the left foot.

VA radiographic films of the veteran's left foot which were 
obtained in November 1997 show that the veteran's soft 
tissues were unremarkable and that there were bone spurs of 
his superior and inferior calcaneus with reasonably well-
maintained joint spaces.  The X-ray impression was inferior 
and superior calcaneal spur.

At a September 1998 RO hearing the veteran testified, in 
pertinent part, that he experienced a burning pain in an area 
between the toes and heel of his left foot which he described 
as being 8 1/2 on a scale of 1 to 10, with 10 being the highest 
level of pain.  He treated his symptoms with Tylenol or 
aspirin at the instructions of his physician, Dr. McQuown.  
The veteran reported that he experienced left foot pain and 
discomfort when standing on hard surfaces and also left foot 
numbness when sitting.  He wore a heel cup and customized 
orthotic shoe inserts for his plantar fasciitis.  He was 
unable to walk for long distances secondary to left foot pain 
and sometimes had to sit down and elevate his left foot to 
reduce his symptoms.  

VA outpatient treatment records dated from 1997 to 1999 show 
that the veteran received treatment several times per year 
for complaints relating to left foot pain due to plantar 
fasciitis.  The records indicate that he sometimes needed to 
have his orthotic inserts upgraded or replaced and that he 
only received partial relief from his symptoms through use of 
these prosthetics.

The report of a private podiatric evaluation dated July 26, 
1999 shows that James S. Zaremba, D.P.M., treated the veteran 
for complaints of a burning pain in his left arch which also 
occurred in the morning.  He indicated that resting his left 
foot aided in reducing some of his symptoms.  Physical 
examination shows that he displayed point tenderness of the 
medial tuberosity of his left calcaneus and medial band of 
his left plantar fascia.  Palpation of the ligament presented 
signs of a tight ligament that was tender to manual pressure.  
The assessment was continuing plantar myofasciitis of the 
left foot with heel spur syndrome.  He was prescribed 
orthotics, medications and special exercises and also given 
injections of pain reliever and corticosteroid at the medial 
heel of the plantar fascia and inferior heel of the left 
foot.

The report of a July 2000 VA examination shows that the 
veteran complained of having a constant burning sensation in 
the arch of his left foot with pain after standing for long 
periods.  Walking a certain distance would bring about onset 
of a tingling sensation in the area of his left arch.  
Sometimes flexing his left foot and turning his left toes up 
caused him to feel a dull aching pain in his left arch with 
was partially relieving.  X-rays revealed degenerative 
enthesopathy at the attachment of the achilles tendon and 
plantar aponeurosis posteriorly and inferiorly.  Enthesitis 
and edema were evident at the attachment of the achilles' 
tendon.  

As previously stated, disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10 (2002).

The veteran's service-connected plantar fasciitis of his left 
foot is currently evaluated as 10 percent disabling.  This 
disability is rated as analogous to flat feet which is rated 
under the criteria contained in 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  This Code provides for a 10 percent rating for 
moderate flat feet, bilateral or unilateral, when the weight-
bearing line of the foot is over and medial to the great toe, 
when there is inward bowing of the tendo achillis, or when 
there is pain on manipulation and use of the feet.  A 20 
percent rating is assigned for unilateral severe pes planus, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 30 percent rating is assigned for unilateral 
pronounced pes planus with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances. 

Here, a thorough review of the veteran's claims file reveals 
objective evidence of symptomatology contemplated in the 
criteria for a 20 percent evaluation for unilateral severe 
flat foot.  Although there is no objective evidence of marked 
deformity (pronation, abduction, etc.), indication of 
swelling on use, or characteristic callosities, there is 
evidence of accentuated pain on manipulation and use which is 
indicated in the veteran's oral testimony and, objectively, 
in the private podiatric treatment report of Dr. Zaremba 
which shows that on July 26, 1999, the veteran displayed 
point tenderness of the medial tuberosity of his left 
calcaneus and medial band of his left plantar fascia and that 
his symptoms were severe enough to warrant having pain 
relievers and corticosteroids injected directly at the site 
of his plantar fascia and inferior heel of his left foot.  
Resolving all doubt in favor of the veteran, we find that the 
constellation of symptomatology associated with his plantar 
fasciitis of his left foot more closely approximates the 
criteria for severe unilateral pes planus.  (See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).)  Therefore, we conclude 
that the symptoms manifested by the veteran's service-
connected unilateral pes planus more nearly approach those of 
the higher, 20 percent rating, under Diagnostic Code 5276 for 
severe unilateral pes planus.  An increased rating, to 20 
percent, will be granted effective on July 26, 1999, based on 
the date in which the veteran was treated for his severe 
plantar fasciitis of his left foot by Dr. Zaremba.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Although we have granted the veteran a 20 percent evaluation 
for plantar fasciitis of the left foot, we do not find that 
the assignment of a 30 percent rating is warranted at the 
present time as the evidence does not demonstrate that the 
disability is currently manifested by symptoms which more 
closely approximate marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation that is 
not improved by orthopedic shoes or appliances.

We have considered other provisions which might provide for a 
higher evaluation with respect to the issue on appeal, 
including 38 C.F.R. § 4.40, 4.45, as they relate to pain and 
any resulting functional impairment due to pain (including 
during flare-ups, as discussed in DeLuca v. Brown, supra). 
However, Diagnostic Code 5276, acquired flatfoot, does not 
evaluate the veteran's foot disability with respect to range 
of motion; therefore, sections 4.40 and 4.45, with respect to 
pain on motion, are not applicable.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).


ORDER

The claim for an initial compensable evaluation for a 
ganglion cyst of the right (minor) wrist is denied.

The claim for an initial evaluation greater than 10 percent 
for plantar fasciitis of the left foot for the period from 
June 10, 1996 to July 25, 1999 is denied.

An increased evaluation, to 20 percent and no higher, for 
plantar fasciitis of the left foot commencing on July 26, 
1999 is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

